UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-164096 U-SWIRL, INC. (Exact name of registrant as specified in its charter) 265 Turner Drive Durango, Colorado 81303 (702) 586-8700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☐ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☐ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☑ Rule 15d-22(b) ☐ Approximate number of holders of record as of the certification or notice date: 64 Pursuant to the requirements of the Securities Exchange Act of 1934, U-Swirl, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. U-SWIRL, INC. Date: March 2, 2016 By: /s/Bryan J. Merryman Bryan J. Merryman, Chief Executive Officer
